                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

GENNADIY RYBAK,                                      )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )       No. 1:18-cv-01802-TWP-TAB
                                                     )
ELI LILLY AND COMPANY,                               )
VERONIQUE LUTZ,                                      )
RAYMOND MULLER,                                      )
                                                     )
                              Defendants.            )


                      ORDER ADDRESSING DISCOVERY DISPUTE

       The parties appeared by counsel February 21, 2020, for a telephonic status conference to

address a discovery dispute. The Court heard argument and now issues its order.

       Plaintiff Gennadiy Rybak is a former Eli Lilly and Company employee. Rybak alleges

Lilly terminated him in July 2018 in retaliation for taking leave under the Family and Medical

Leave Act. He claims his termination violated both the FMLA and the Americans With

Disabilities Act. Defendants deny any unlawful action and contend Lilly eliminated Plaintiff’s

position as part of a reorganization. Plaintiff served interrogatories and requests for production

that drew numerous objections, as did Rybak’s request to depose Lilly CEO Dave Ricks. The

discovery dispute at issue primarily revolves around the proper scope of this case. Rybak

contends his termination was related to a voluntary early retirement program (“VERT”) in which

approximately 3,500 Lilly employees lost their jobs. Rybak seeks a variety of information

related to the VERT terminations, including Ricks’ deposition. Lilly does not dispute that a

VERT occurred, or that Ricks had some involvement in the VERT. Lilly strongly disputes that

Rybak’s termination had anything to do with the VERT, or that Ricks was involved in Rybak’s
termination. Instead, Lilly contends, Rybak was terminated as part of a “re-allocation” that often

occurs at Lilly due to budgetary issues. Therefore, Lilly argues that discovery related to the

VERT is irrelevant and not proportional to the needs of the case. Lilly makes the same

arguments in an attempt to block Ricks’ deposition, and also asserts that requiring Lilly’s CEO to

be deposed is overkill.

       The Court starts with Rybak’s request for Ricks’ deposition. This is overkill. At this

stage, Rybak has nothing linking Ricks to Rybak’s termination except the fact that Ricks is

Lilly’s CEO. Courts generally do not require a company CEO to be deposed as a matter of

course in a lawsuit challenging an employee’s termination. The employee needs to make a more

significant showing to justify such a deposition, though CEOs are far from immune to being

deposed. In this case, Lilly has offered Human Resources Consultant Elizabeth Ackley, who

Lilly represents has knowledge of the circumstances leading to Rybak’s termination. At a

minimum, Rybak needs to start with Ackley’s deposition. This deposition could raise questions

about Rybak’s termination that may require additional depositions, including even Ricks’. At

this stage, however, there simply is no justification for hauling Ricks in for a deposition.

       This conclusion is equally applicable to the vast amount of additional information Rybak

seeks. To the extent this information centers on the 3,500 employees terminated as part of the

VERT, such discovery is neither relevant to nor proportional to the needs of the case. If Rybak’s

more focused discovery uncovers a connection between his termination and the VERT, broader

discovery may well be appropriate. It is not at this time.

       Finally, Rybak seeks information related to Lilly’s Disability Affirmative Action

Program. Rybak contends he was disabled at the time of his termination and that this program

appears to require Lilly to use affirmative action-type efforts to assist Rybak in either not losing



                                                  2
his job or in helping him to find another job at Lilly. Lilly disputes the relevance of this program

to the situation at hand. But despite Lilly’s protestations, Lilly provided no persuasive rationale

why this discovery should not be permitted. Accordingly, Rybak is entitled to discovery

regarding this program. This does not open the floodgates for Rybak to request all documents

related to the program. But it does permit him to obtain documents and testimony to help

explain the program and understand whether he was improperly denied some benefit under the

program to which he may have been entitled.

       Lilly represented to the Court at the February 21 conference that it possessed additional

information that will be supplemented as part of a supplemental discovery response. Lilly shall

make this supplementation, which shall include the additional information required by this order,

within 21 days. Thereafter, Plaintiff may depose Ackley at a mutually convenient time and

place. If Rybak believes this discovery produces new evidence that justifies further expanding

the scope of discovery to the VERT terminations or elsewhere, counsel shall meet and confer on

the proper scope of any such discovery.

       Date: 2/24/2020
                          _______________________________
                           Tim A. Baker
                           United States Magistrate Judge
                           Southern District of Indiana


Distribution:

Ellen E. Boshkoff
FAEGRE DRINKER BIDDLE & REATH LLP (Indianapolis)
ellen.boshkoff@faegredrinker.com

Angela N. Johnson
FAEGRE DRINKER BIDDLE & REATH LLP (Indianapolis)
angela.johnson@faegredrinker.com



                                                 3
Tae K. Sture
STURE LEGAL SERVICES LLC
tae@sturelaw.com




                           4
